Case 3:20-cv-00255-HEH-DJN Document 16 Filed 06/02/20 Page 1 of 3 PageID# 130



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

BROOKE WHORLEY, et al.,

               Plaintiffs,

v.                                                          Case No. 3:20-cv-255

RALPH S. NORTHAM, et al.,

               Defendants.

                                      STATUS REPORT

       COME NOW Defendants Ralph Northam, et al., by counsel, and pursuant to the

Stipulated Settlement Agreement between the parties (ECF No. 11-1), provides the following

status report to the Court:

       1.      Pursuant to Part 3(a)(vii)(1) of the Settlement Agreement, Defendants report that

VDOC substantively reviewed 49 inmates for possible release under the Early Release Plan

during the week of May 24 through May 30, 2020. The total number of inmates VDOC has

reviewed, to date, is 582.

       2.      Pursuant to Part 3(a)(vii)(2) of the Settlement Agreement, Defendants report that,

of the 49 inmates reviewed during the week of May 24 through May 30, 2020, VDOC approved

40 of those inmates for Early Release. The total number of inmates approved, to date, is 475.

       3.      Pursuant to Part 3(a)(viii)(3) of the Settlement Agreement, Defendants report that,

of the 49 inmates reviewed during the week of May 24 through May 30, 2020, VDOC denied

Early Release for 9 of those inmates. The total number of inmates denied, to date, is 86.
Case 3:20-cv-00255-HEH-DJN Document 16 Filed 06/02/20 Page 2 of 3 PageID# 131



       4.     Pursuant to Part 3(e) of the Settlement Agreement, Defendants report that

approximately 2700 inmates were tested for COVID-19 during the week of May 24 through May

30, 2020. The total number of VDOC inmates tested, to date, is approximately 13,898.


                                           Respectfully submitted,

                                           RALPH S. NORTHAM, BRIAN J. MORAN,
                                           HAROLD CLARKE, DONALD WILMOUTH,
                                           RICK WHITE, THOMAS MEYER, TIKKI
                                           HICKS, RODNEY YOUNCE, TRACY RAY,
                                           ERIC ALDRIDGE, DANA RATLIFFE-WAKLER,
                                           TORI RAIFORD, TAMMY WILLIAMS, JOSEPH
                                           BATEMAN, and PHILIP WHITE, Defendants.


                                           By:            /s/
                                                   Margaret Hoehl O’Shea, AAG, VSB #66611
                                                   Criminal Justice & Public Safety Division
                                                   Office of the Attorney General
                                                   202 North 9th Street
                                                   Richmond, Virginia 23219
                                                   (804) 225-2206
                                                   (804) 786-4239 (Fax)
                                                   Email: moshea@oag.state.va.us




                                              2
Case 3:20-cv-00255-HEH-DJN Document 16 Filed 06/02/20 Page 3 of 3 PageID# 132



                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of June, 2020, I electronically filed the foregoing

Status Report with the Clerk of the Court using the CM/ECF system which will provide

notification of such filing to the following:

       Elliott M. Harding, Esq. (VSB #90442)
       HARDING COUNSEL, PLLC
       608 Elizabeth Avenue
       Charlottesville, VA 22909
       434-962-8465
       HardingCounsel@gmail.com

       Eden Heilman Date
       Vishal Agraharkar
       Nicole Tortoriello
       Jennifer Safstrom
       ACLU FOUNDATION OF VIRGINIA
       701 E. Franklin St., Suite 1412
       Richmond, VA 23219
       Tel: (804) 523-2152
       Email: eheilman@acluva.org
       vagraharkar@acluva.org
       ntortoriello@acluva.org
       jsafstrom@acluva.org

       Counsel for the Plaintiffs

And I hereby certify that I have mailed by United States Postal Service the documents to the

following non-CM/ECF participants: N/A




                                                By:          /s/
                                                      Margaret Hoehl O’Shea, AAG, VSB #66611
                                                      Criminal Justice & Public Safety Division
                                                      Office of the Attorney General
                                                      202 North 9th Street
                                                      Richmond, Virginia 23219
                                                      (804) 225-2206
                                                      (804) 786-4239 (Fax)
                                                      Email: moshea@oag.state.va.us



                                                  3
